By the Cotjet.
This is an action to foreclose a mortgage on real estate. It was commenced by the service of a summons June 23, 1885. Notice of the pendency of the action was filed in the proper office July 15, 1885. The complaint was filed with the clerk of the court in which the action was brought, October 14, 1885, and upon the same day judgment-of foreclosure and for the sale of the *296mortgaged premises was entered. The defendants Mead and Butler appeal from the judgment.
The judgment is premature. Seo. 3187, R. S., provides that such notice must be filed twenty days before judgment. Although this notice was in fact filed more than twenty daj'-s before the rendition of the judgment, yet, under the same statute, the filing was inoperative until the complaint was filed. It was so ruled in Flood v. Isaac, 34 Wis. 423, and again in Olson v. Paul, 56 Wis. 30.
Judgment reversed, and cause remanded for further proceedings according to law.